DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetzlaff, U.S. Patent 6,193,474, hereinafter referred to as Tetzlaff.
Regarding Claim 1, Tetzlaff discloses a thru tubing conveyed (TTC) pump system comprising:
A rig-deployed assembly (generally 15) having a motor (23) and a receiving base (as part of housing 13), the motor configured to turn a first shaft (31), and end of the first shaft having a non-circular cross-section in a plane perpendicular to a longitudinal axis of the first shaft (as seen in Figure 1B, the splined section 33 has a non-circular shape; Col 2, Line 41 – Col 3, Line 14);
A TTC removable assembly having an engaging base and a pump (progressing cavity pump 39), the pump configured to be turned by a second shaft (49), and end of the second shaft having a non-circular cross section in a plane perpendicular to a longitudinal axis of the second shaft (as seen in Figure 4, spline receiving portion 53 as part of the drive shaft coupling include a non-circular shape; Col 2, Line 41 – Col 3, Line 14);
Wherein the engaging base of the TTC removable assembly engages the receiving base of the rig deployed assembly when the TTC removable assembly is delivered downhole (as seen in Figures 1A/B deployed in tubing 11).
Regarding Claim 2, Tetzlaff further discloses that wherein the end of the first shaft and the end of the second shaft are matingly engaged such that the first and second shafts transmit power from the motor to the pump (Col 4, Lines 5-43).
Regarding Claim 3, Tetzlaff further discloses that wherein the engaging base and the receiving base are configured to be decoupled such that the TTC removable assembly is removed from the well (as seen in Figures 1B and 2, wherein the two shafts are separable; Col 4, Lines 5-43).
Regarding Claim 4, Tetzlaff further discloses that the non-circular cross section of the coupling members may be polygonal (as best seen in Figure 4 with the profile for the spline engagement; Col 2, Line 41 – Col 3, Line 14).
Regarding Claim 5, Tetzlaff further discloses that the non-circular cross section of the coupling members comprises a plurality of lobes (as seen in Figure 4, the spline receptacles are spaced around the opening).
Regarding Claims 6 and 7, Tetzlaff further discloses that the non-circular cross section of the coupling features comprises three lobes and three flats, each lobe/flat being disposed about 120 degrees from an adjacent lobe (as seen in Figure 4, there are at least 3 lobes spaced in pairs across the 360 degree opening which are used to engage the splined upper end 33 of the engaged drive; Col 2, Line 41 – Col 3, Line 14).
Regarding Claim 8, Tetzlaff further discloses that a first circle that circumscribes the lobes is concentric with a second circle that circumscribes the flats (in so far as the engagement as seen in Figures 1B/2/4 shows radial alignment for the splined engagement portions).
Regarding Claim 10, Tetzlaff discloses a cross over coupling for a TTC pump system comprising:
A TTC removable assembly having an engaging base and a pump (progressing cavity pump 39), the pump configured to be turned by a second shaft (49) having a non-circular cross section in a plane perpendicular to a longitudinal axis of the second shaft (as seen in Figure 4, spline receiving portion 53 as part of the drive shaft coupling include a non-circular shape; Col 2, Line 41 – Col 3, Line 14);
A motor (23) having  a receiving base (as part of housing 13), the motor configured to turn a first shaft (31) having a non-circular cross-section in a plane perpendicular to a longitudinal axis of the first shaft (as seen in Figure 1B, the splined section 33 has a non-circular shape; Col 2, Line 41 – Col 3, Line 14);
Wherein the engaging base of the TTC removable assembly engages the receiving base of the rig deployed assembly when the TTC removable assembly is delivered downhole (as seen in Figures 1A/B deployed in tubing 11).
Regarding Claim 11, Tetzlaff further discloses that the first coupling member comprises a female end that engages a male end of the second coupling member to transmit power between the first and second shafts (as seen in Figures 1B and 4, the spline connection is used to transfer power between shafts 31 and 49; Col 2, Line 41 – Col 3, Line 14).
Regarding Claim 12, Tetzlaff further discloses that wherein the engaging base and the receiving base are configured to be decoupled such that the TTC removable assembly is removed from the well (as seen in Figures 1B and 2, wherein the two shafts are separable; Col 4, Lines 5-43).
Regarding Claim 13, Tetzlaff further discloses that the non-circular cross section of the coupling members may be polygonal (as best seen in Figure 4 with the profile for the spline engagement; Col 2, Line 41 – Col 3, Line 14).
Regarding Claim 14, Tetzlaff further discloses that the non-circular cross section of the coupling members comprises a plurality of lobes (as seen in Figure 4, the spline receptacles are spaced around the opening).
Regarding Claims 15 and 16, Tetzlaff further discloses that the non-circular cross section of the coupling features comprises three lobes and three flats, each lobe/flat being disposed about 120 degrees from an adjacent lobe (as seen in Figure 4, there are at least 3 lobes spaced in pairs across the 360 degree opening which are used to engage the splined upper end 33 of the engaged drive; Col 2, Line 41 – Col 3, Line 14).
Regarding Claim 17, Tetzlaff further discloses that a first circle that circumscribes the lobes is concentric with a second circle that circumscribes the flats (in so far as the engagement as seen in Figures 1B/2/4 shows radial alignment for the splined engagement portions).
Regarding Claim 19, Tetzlaff discloses a method of removing fluid from a wellbore, the method comprising:
Within a crossover coupling of a TTC pump system, rotating about a longitudinal axis a first shaft (31) and a second shaft (49), the first shaft coupled to a motor (23) the second shaft coupled to a pump (progressing cavity pump 39);
Wherein the first shaft and the second shaft are coupled by mating coupling members (connected spline structures), each coupling member having a non-circular cross section in a plane perpendicular to the longitudinal axis (as seen in Figure 1B/4, the splines are part of the drive shaft coupling include a non-circular shape; Col 2, Line 41 – Col 3, Line 14).
Regarding Claim 20, Tetzlaff further discloses uncoupling the first and second shafts and the mating coupling member while located downhole to allow removal of the pump from the well (as part of period repair and replacement; Col 4, Lines 35-43).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetzlaff (6,193,474) in view of Gilbert et al., U.S. Patent Publication 2003/0044273, hereinafter referred to as Gilbert.
Regarding Claims 9 and 18, Tetzlaff discloses the limitations presented in Claims 1 and 10 as discussed above.  While Tetzlaff discloses the structures for the splined polygonal mating surface as discussed with the exemplary example being the 6 lobe construction seen in Figure 4, it does not expressly disclose the non-circular cross sections comprise four lobes spaced 90 degrees apart.  
Additionally, Gilbert teaches the use of connected splined drive shaft elements, wherein the drive shaft can include multiple different geometric configuration including three, four, five, or more evenly spaced lobes (as seen in Figures 9-12; Paragraphs 0032-0034).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the lobe engagement geometry of Tetzlaff to include additional geometries including essentially “square” engagement of lobes that are offset by 90 degrees (as seen in exemplary Figure 9 of Gilbert).  Doing so merely constitutes a substitution of one known drive shaft geometry for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mack et al., U.S. Patent 7,325,601, teaches the use of a submersible pump with interlocking drive couplings.
Tetzlaff et al., U.S. Patent Publication 2015/0027728, teaches the use of a wet connect for an ESP with a splined drive connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676